Citation Nr: 1709277	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostatitis. 

2.  Entitlement to a higher initial disability rating for psoriasis of the penis, rated zero percent disabling from February 7, 2008, and 60 percent disabling from December 22, 2010.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In   the appealed July 2008 decision, the RO granted service connection for psoriasis    of the penis, assigning a noncompensable rating.  In the appealed November 2008 decision, the RO denied service connection for prostatitis.  By a November 2012 decision the RO granted a 60 percent rating for psoriasis of the penis effective from December 2010.  

The Veteran testified before the undersigned at a video conference hearing conducted in July 2010.  He also testified at an RO hearing in February 2010. 

The Board remanded the appealed claims in February 2011 and again in September 2016, and they now return for further review. 

While the Veteran was previously represented by a private attorney in his appeal, that power of attorney was withdrawn, and the Veteran was subsequently assisted by a third party who lacked authority to represent VA claimants.  Accordingly, the Veteran is currently unrepresented in his appeal.  

With respect to the appeal for a higher initial disability rating for psoriasis of the penis, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) denying an increased rating for a skin condition under 38 C.F.R. § 4.118 , Diagnostic Code 7806.  VA disagreed with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the claim for an increased initial disability rating for psoriasis of the penis in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.
 

FINDING OF FACT

The Veteran's prostatitis did not develop in service or for years following service, and is not causally related to service.


CONCLUSION OF LAW

The criteria for service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in April 2008, October 2008, and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before an RO hearing officer in February 2010 as well as before the undersigned at a video conference hearing in July 2010.  There is no allegation that the hearings provided to the Veteran were deficient in any way, and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands in February 2011 and September 2016 have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent VA examinations, relevant medical opinions were obtained, and a supplemental statement of the case was issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease    
or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);     see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that a prostate condition was shown in service treatment records, and that his current prostatitis thus developed in service or is otherwise causally related to service.  

Service records show a single treatment in February 1974 with a question raised of possible prostatitis (differential diagnosis), but ultimately treatment for non-specific urethritis.  

The Veteran was seen at a VA Medical Center on January 29 2001 and May 8 2006 when slight enlargement of the prostate was noted.  On October 6 2006 he was seen for frequency and urgency of urination.  The assessment was normal prostate that new onset diabetes was the cause of problems with urination.  

The Veteran was afforded the VA examination in October 2011 to address his claim.  The examiner reviewed the record and noted that while the Veteran was treated in service in February 1974 for non-specific urethritis, there was not a finding of prostatitis, but rather only a statement to rule out prostatitis.  Laboratory testing (RPR and VDRL) were negative.  The examiner observed that there was    no in-service diagnosis of either acute or chronic prostatitis, and there was no continuation of care after treatment with penicillin for his urethritis.  The examiner observed that there was also no ongoing care following service.  Upon physical examination, the October 2011 examiner found a normal prostate.  On these bases, the examiner concluded that it was not at least as likely as not that the Veteran's claimed prostatitis was incurred in or caused by any in-service injury, event, or illness. 

The March 2014 VA examiner found the Veteran's prostate to be mildly enlarged but not tender.  The March 2014 examiner assessed benign prostatic hyperplasia with the date of diagnosis being in 2014.  It was noted that there was no current treatment for the prostate, only watchful waiting.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  The Veteran was not diagnosed with chronic prostatitis in service, and the possible prostatitis/urethritis noted in February 1974 resolved      with no further complaints or treatment.  The 2011 VA examiner opined that the condition in service resolved, and that any currently claimed prostatitis was less likely than not related to service.  The examiner's opinion was provided following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusion reached.  Accordingly, that opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, while the Veteran has since been diagnosed with benign prostatic hyperplasia, such condition was not shown during service nor for many years thereafter, and there is no medical opinion suggesting such condition is related to service.  
 
While the Veteran may believe that he suffers from current prostatitis that is related to service, such distinctly medical questions of causation or etiology are beyond    the purview of lay knowledge or expertise.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet.   App. 428, 438 (2011).  Accordingly, his opinion as to the diagnosis or etiology        of prostate disorders is not competent medical evidence.  The Board finds the    opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion supporting the claim of record.

For the reasons set forth above, the preponderance of the evidence is against the claim, and service connection for the claimed prostatitis is denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for prostatitis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


